          Case 1:18-cv-01456-TFH Document 23 Filed 08/27/20 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

 VESTEY GROUP LIMITED,

                            Petitioner,
                                                        Civil Action No. 1:18-cv-01456-TFH
                    v.

 BOLIVARIAN REPUBLIC OF
 VENEZUELA,

                         Respondent.



              RESPONDENT BOLIVARIAN REPUBLIC OF VENEZUELA’S
                  CONSENT MOTION FOR EXTENSION OF STAY

               Respondent Bolivarian Republic of Venezuela (the “Republic”) respectfully

moves the Court, with the consent of Petitioner, for an extension of the stay in this action until

September 17, 2020 to allow the parties to complete the documentation of a tentative agreement

for the resolution of this matter. The Republic submits the following in support of its motion:


1.     On July 17, 2020, the Court ordered the Republic to advise the Court by August 6, 2020

       whether it intends to enter an appearance in the above-captioned case;


2.     Counsel for the Republic entered their appearances on August 6, 2020 and August 10,

       2020 (ECF Nos. 16, 21-22);


3.     On August 6, 2020, the Court approved the Republic’s first consent motion for a stay

       until August 27, 2020;


4.     The parties are continuing to discuss the terms of an agreement they have tentatively

       reached for the resolution of this matter; and
         Case 1:18-cv-01456-TFH Document 23 Filed 08/27/20 Page 2 of 2




5.     Petitioner has consented to the Republic’s requested stay.


              Accordingly, the Republic respectfully requests that the Court grant a stay of all

proceedings in this case until September 17, 2020.



/s/ Joseph E. Neuhaus                                /s/ Judson O. Littleton
Joseph E. Neuhaus (pro hac vice)                     Judson O. Littleton
Sergio J. Galvis                                     (D.C. Bar No. 1027310)
James L. Bromley (pro hac vice)                      SULLIVAN & CROMWELL LLP
SULLIVAN & CROMWELL LLP                              1700 New York Avenue, N.W. Suite 700
125 Broad Street                                     Washington, District of Columbia, 20006
New York, New York 10004                             Telephone: (202) 956-7500
Telephone: (212) 558-4000                            Facsimile: (202) 293-6330
Facsimile: (212) 558-3588
neuhausj@sullcrom.com
galviss@sullcrom.com
bromleyj@sullcrom.com

                                                     Attorneys for Respondent          Bolivarian
Dated: August 27, 2020                               Republic of Venezuela
       New York, New York




                                                2
